UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1005


ARKALGUD N. LAKSHMINARASIMHA,

                Plaintiff - Appellant,

          v.

JAMES COLE, both individually and in his official capacity
as Dep AG; MATTHEW FESAK, both individually and in his
official capacity as AUSA; ROY COOPER, both individually
and in his official capacity as NC AG; JIM FERGUSON, both
individually and in his official capacity as DA; DEBRA
SASSER, Judge; RACHEL CAMPBELL, both individually and in
her official capacity; HELEN OLIVER, both individually and
in her official capacity; RONALD TAYLOR, HR; DEPARTMENT OF
JUSTICE; LAURA TRIPP, both individually and in her official
capacity as AUSA; NEAL KATYAL, both individually and in his
official capacity as OSG; CHITRA MURTHY; UNITED STATES
NAVY; JAMES HENDERICK; WILLIAM ROBERTS; UNITED STATES
PATENT & TRADEMARK OFFICE; AIRTRAN AIRWAYS, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:12-cv-00029-H)


Submitted:   March 27, 2014                 Decided:   April 2, 2014


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Arkalgud N. Lakshminarasimha, Appellant Pro Se.      Seth Morgan
Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina; Grady L. Balentine, Jr., Special Deputy Attorney
General, Raleigh, North Carolina; Sean Gilligan Delaney, DELANEY
LAW FIRM, P.A., Raleigh, North Carolina; Curtis Hudson Allen,
III, THARRINGTON SMITH LLP, Raleigh, North Carolina; Thomas G.
Hooper, NELSON MULLINS RILEY & SCARBOROUGH, LLP, Charlotte,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Arkalgud       N.   Lakshminarasimha        seeks   to   appeal    the

district court’s order striking from the docket his May 10, 2013

memorandum.       We   dismiss    the    appeal   for    lack   of   jurisdiction

because the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens    the    appeal    period      under   Fed.    R.    App.   P.   4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on May 20, 2013.       The notice of appeal was filed on December 24,

2013.     Because Lakshminarasimha failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period,    we    dismiss    the   appeal.       We     deny   Lakshminarasimha’s

motion for leave to file electronically and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          DISMISSED

                                          3